Citation Nr: 0306986	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  97-30 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected post-operative left knee 
disability (left knee disability).

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected traumatic arthritis of 
the right elbow (right elbow disability).

3.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected residuals of a 
fracture of the left foot (left foot disability).

4.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected chronic lumbosacral 
strain with degenerative joint disease of the sacroiliac 
joints (low back disability), prior to January 23, 1997.

5.  The propriety of the current 20 percent rating assigned 
for the veteran's service-connected low back disability.

6.  Entitlement to service connection for eye disability.

7.  Entitlement to service connection for right knee 
disability.

8.  Entitlement to service connection for bilateral thumb 
disability.

9.  Entitlement to service connection for left hand 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and October 1996 and April 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.  In the March 
1996 rating action, the RO granted service connection for 
left knee and right elbow disabilities and assigned initial 
10 percent evaluations for these conditions, effective 
September 18, 1995.  In that same rating action, the RO also 
established service connection for left foot disability and 
assigned an initial noncompensable evaluation, effective 
September 18, 1995.  In addition, the RO denied service 
connection for an eye condition.  In the October 1996 rating 
decision, the RO granted service connection for low back 
disability and assigned an initial 10 percent evaluation, 
effective September 18, 1995.  In that same rating action, 
the RO also denied service connection for right knee, 
bilateral thumb and left hand disabilities.  

In the veteran's January 1997 notice of disagreement (NOD), 
he challenged, among other things, the RO's denials of 
service connection for right knee, bilateral thumb, and eye 
disabilities; he also asserted a claim of service connection 
for left elbow disability.  In addition, in March 1997, he 
was afforded VA orthopedic and visual examinations.  
Notwithstanding the above, in the April 1997 rating decision, 
the RO denied the veteran's right knee, bilateral thumb, eye 
and left elbow disability claims on the basis that he had 
failed to submit new and material evidence, which was 
inappropriate in light of his timely NOD for the first three 
claims, and because service connection for left elbow 
disability had not previously been denied.  Further, the 
Board notes that, subsequent to the RO's April 1997 rating 
decision, the United States Court of Appeals for Veterans 
Claims (Court) decided the case of Muehl v. West, 13 Vet. 
App. 159 (1999).  In Muehl, the Court held that where, as 
here, pertinent evidence was presented or secured within one 
year of the date of the mailing of the notice of the initial 
decision, that evidence must be considered to have been filed 
in connection with that claim.  See Id. at 161-62.  In light 
of the above, the Board has recharacterized each of these 
claims as reflected on the title page.

In the April 1997 rating decision, the RO also increased the 
evaluation of the veteran's low back disability to 20 
percent, effective January 23, 1997.  In light of this 
action, the Board has recharacterized this claim as reflected 
on the title page as separate issues involving the propriety 
of the initial and subsequent evaluations assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
regard the Board notes that because the increase in the 
evaluation does not represent the maximum rating available 
for the disability, the veteran's claims challenging the 
initial evaluations for this condition remain in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Further, 
because the veteran has also perfected appeals challenging 
the initial evaluations assigned for his left knee, right 
elbow, and left foot disabilities, the Board has reframed 
these claims on the title page as involving the propriety of 
the initial evaluations.  Fenderson.  

In addition, during the April 1998 RO hearing, the veteran 
asserted that his left foot disability warranted a higher 
rating because of left ankle impairment.  The Board 
interprets the veteran's testimony as an informal claim of 
service connection for left ankle disability.  To date this 
claim has not been considered by VA and it is referred to the 
RO for appropriate action.  

Finally, during the course of this appeal, the veteran's 
claims folder has been transferred between the Baltimore, 
Maryland, and St. Louis, Missouri, ROs.


REMAND

In September 2002, the St. Louis, Missouri, RO received 
copies of voluminous medical records, dated from the late 
1990s until 2002, and which bear directly on the issues 
certified for appeal.  The law requires that the RO initially 
consider this evidence that was received at the RO before the 
claims folder was transferred to the Board in January 2003, 
readjudicate the claims, and issue an appropriate 
supplemental statement.  38 C.F.R. § 19.31(b)(1) (2002).  
Accordingly, the Board has no discretion and must remand each 
of the veteran's claims.

In addition, the Board notes that during the pendency of the 
appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This liberalizing law is applicable to 
each of the veteran's claims.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620 (to be codified at 
38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

Although the RO issued the veteran a supplemental statement 
of the case in March 2002, to date it has not issued the 
veteran any sort of notification that the VCAA was enacted, 
let alone an explanation of the impact of the VCAA on these 
claims.  The Board points out that the claims folder was sent 
to the Board in January 2003, more than two years after the 
VCAA was enacted.  The Board finds that the RO should inform 
the veteran and his representative of the VCAA and its 
notification provisions.  

Further, with respect to the veteran's claims challenging the 
propriety of the initial evaluations assigned for his 
service-connected left knee, right elbow, left foot and low 
back disabilities, in light of the Court's decision in 
Fenderson, on remand, the must assess the level of disability 
from the date of initial grants of service connection and 
determine whether the conditions warrant the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as "staged rating."  Id. at 
126.

In addition, the veteran's left knee disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5257.  
The evidence shows, however, that the disability is 
productive of limitation of motion due to arthritis as well 
as subluxation and lateral instability.  The Board notes, 
however, that to date, the RO has not considered whether a 
higher (or separate) evaluation is warranted pursuant to 
38 C.F.R. § 4.59 and Diagnostic Code 5003.  As such, on 
remand, the RO must consider whether separate compensable 
ratings for the veteran's left knee disability for 
instability and arthritis (manifested by limited and/or 
painful motion) are warranted.  See VAOPGCPREC 9-98 (1998), 
63 Fed. Reg. 56703 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. 
Reg. 63604 (1997).

The Board also observes that the veteran's low back 
disability has been evaluated under Diagnostic Codes 5292 and 
5295.  The evidence shows, however, that he has 
intervertebral disc syndrome, and to date, the RO has not 
considered whether a higher rating is warranted under 
Diagnostic Code 5293.  In this regard, the Board notes that 
the regulations pertaining to Diagnostic Code 5293, 
intervertebral disc syndrome, were revised, effective 
September 23, 2002.  67 Fed. Reg. 54345-54349 (2002).  Where, 
as here, the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As such, on remand, the RO should advise the veteran 
of the criteria contained in former and revised Diagnostic 
Code 5293.  

Finally, with respect to the veteran's claims seeking service 
connection for eye, right knee, bilateral thumb and left 
elbow disabilities, as noted above, each of these claims must 
be considered on a de novo, rather than a finality, basis.  
Further, in light of the VCAA and the implementing 
regulations, the veteran's statements as to continuity, and 
the medical evidence of record showing an event or symptom in 
service as well as current symptoms, the Board concludes that 
he must be afforded a examination, and in the examination 
report, the examiner must opine comment as to the likelihood 
that the veteran's eye, bilateral thumb and left elbow 
disabilities had their onset during service or are related to 
a disease or injury of service origin.  See VCAA, 38 U.S.C. 
§ 5103A; 38 C.F.R. § 3.159(c)(4); Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  With respect to the veteran's 
right knee claim, however, because the service medical 
records reflect that he had a right medical menisectomy in 
1973 and in light of his acknowledgment that this disability 
pre-existed service, in the examination report, the examiner 
must opine as to whether it was aggravated by or as a 
consequence of service.  Id.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on his 
behalf.  The RO should also provide him 
with a copy of the criteria contained in 
former and revised Diagnostic Code 5293.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him in recent years for his 
knees, elbows, low back, left foot, eyes, 
and hands (and particularly his thumbs), 
and obtain records from each health care 
provider the veteran identifies.  
Further, because the record indicates 
that the veteran has relocated back to 
Maryland and is likely again receiving 
treatment at the Baltimore, Maryland, VA 
Medical Center, this should specifically 
include records of his treatment at that 
facility, dated since April 1998.  If no 
such records can be found, ask for 
specific confirmation of that fact.

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
veteran should be afforded an appropriate 
VA examination at an appropriate VA 
medical facility to determine the nature, 
extent, frequency and severity of the 
veteran's orthopedic and neurologic 
impairment related to service-connected 
left knee, right elbow, left foot and low 
back disabilities, as well as the nature, 
extent and etiology of any right knee, 
bilateral thumb or left hand disability 
found to be present.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge this review in the 
examination report.

With respect to the veteran's orthopedic 
pathology stemming from his left knee, 
right elbow, left foot and low back 
disabilities, the examiner should 
identify and express an opinion as to the 
severity of any orthopedic manifestations 
of the veteran's left knee disability, to 
specifically include a finding as to 
whether the veteran has instability and 
arthritis of the left knee.  With respect 
to his low back disability, the examiner 
must indicate whether he decreased range 
of motion and the presence or absence of 
muscle spasm.  The examiner should 
conduct all indicated tests and studies, 
to include range of motion studies 
expressed in degrees and in relation to 
normal range of motion for the veteran's 
left knee, right elbow, left foot and low 
back disabilities.  In rendering this 
opinion, the orthopedic examiner should 
fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in each of the 
affected areas.  To the extent possible, 
the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of left knee, 
right elbow, left foot and low back.  In 
addition, if possible, the examiner 
should state whether the low back 
disability has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician or treatment by 
a physician, and if so, the frequency and 
duration of those episodes.  

With respect to the veteran's bilateral 
thumb and left hand claims, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that any thumb or left hand disability 
found to be present is related to the 
veteran's period of military service.  
With respect to his right knee 
disability, however, the examiner must 
comment as to whether:  (1) the veteran's 
current right knee disability existed 
prior to his entrance into active 
military service in October 1978; if so, 
(2) whether this condition increased in 
severity during the veteran's period of 
service from October 1978 to March 1994; 
(3) if it is determined that the 
veteran's right knee disability increased 
in severity during his period of service, 
whether the increased severity was due to 
the natural progression of that 
condition; and (4) whether any current 
diagnosis of right knee disability had 
its onset during the veteran's period of 
active military service from October 1978 
to March 1994.

With respect to the veteran's 
neurological impairment, the examiner 
should also identify all neurological 
symptoms of the veteran's intervertebral 
disc syndrome and express an opinion as 
to their severity.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a pertinent VA examination to 
determine the nature, extent and etiology 
of any eye condition found to be present.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges this review in the 
examination report.  All necessary tests 
should be conducted.  The examiner is 
requested to offer an opinion as to the 
likelihood that any eye condition found 
to be present is related to the veteran's 
period of military service.  In doing so, 
the examiner should comment on the 
findings and conclusions contained in the 
March 1997 VA visual examination report.  
The examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  In doing so, the RO must 
consider whether a separate evaluation is 
warranted for limitation of motion of the 
left knee due to arthritis, and 
specifically consider of the criteria for 
rating low back disability set forth in 
Diagnostic Code 5293 in effect prior to 
September 23, 2002, as well as the 
revised criteria for rating this 
condition that became effective on that 
date.  Further, when readjudicating the 
veteran's left knee, right elbow, left 
foot, and low back disability claims, the 
RO should consider whether staged ratings 
are appropriate in light of the recent 
decision of decision in Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).  
Finally, the RO must consider the 
veteran's eye, right knee, bilateral 
thumb and left hand claims on a de novo 
basis.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


